Citation Nr: 0717052	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-18 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for migraine headaches 
as secondary to service-connected syncopal episodes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from February 1973 to June 
1976.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2002, March 2004, and April 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed migraine headaches are 
related to his service-connected syncopal episodes.  The 
medical evidence additionally does not show that the 
veteran's current migraine headaches are otherwise related to 
military service or manifested to a compensable degree within 
one year of discharge.


CONCLUSION OF LAW

Migraine headaches were not proximately due to or the result 
of service-connected syncopal episodes and were not otherwise 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1) (2006).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In correspondence dated in January 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim for migraine headaches, which 
information and evidence that he was to provide, and which 
information and evidence that VA will attempt to obtain on 
his behalf.  Quartuccio, 16 Vet. App. at 187.  The RO advised 
the veteran regarding what the evidence must show to 
establish entitlement to service-connection for a disability 
which was caused or aggravated by a service-connected 
disability, explained that VA needed evidence of migraine 
headaches as well as evidence showing a connection between 
his migraine headaches and his service-connected syncopal 
episodes, and asked the veteran to send the requested 
information and evidence as soon as possible.  38 C.F.R. 
§ 3.159(b)(1) (2006).  The RO also explained to the veteran 
that he may lose money if he took more than one year to 
submit the requested information and evidence and his claim 
was granted because VA would not be able to pay him back to 
the date he filed his claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).  The RO further listed the evidence 
already received, the evidence VA was responsible for 
obtaining in support of the veteran's claim (i.e., relevant 
records from any Federal agency to include records for the 
military, VA medical centers, or Social Security 
Administration), and the evidence VA would make reasonable 
efforts to obtain on the veteran's behalf (i.e., relevant 
records not held by any Federal agency to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers).  

The Board notes that the veteran was not specifically advised 
regarding the element of degree of disability in the January 
2004 VCAA notice letter; however, the notice defect with 
respect to that element is deemed harmless error in this 
case.  The veteran was sent notification regarding how VA 
assigns disability ratings as well as effective dates in 
March 2006 correspondence and provided the opportunity to 
submit additional evidence in support of his claim.  The 
veteran responded in April 2006 that he had no other 
information or evidence to give VA to substantiate his claim.  
It is further observed that neither the veteran nor his 
representative asserts that the veteran was not adequately 
notified regarding what evidence was needed to substantiate 
the veteran's claim.  

The Board further notes that the RO provided the veteran with 
a copy of the March 2004 and April 2004 rating decisions, the 
March 2005 Statement of the Case (SOC), and the October 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA medical examination and opinion with 
respect to his migraine claim in March 2004.  The veteran's 
service medical records, private medical records and 
correspondence from April 1995 to March 2002 (to include 
correspondence from H.M.W., M.D.), internet articles, 
numerous written statements from the veteran, and VA 
treatment records from January 2002 to September 2006 are 
also of record.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as migraine becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Migraine Headaches as Secondary to Syncopal Episodes

The veteran primarily contends that his current migraine 
headaches were caused by his service-connected syncopal 
episodes (i.e., vertigo).  

The Board notes that the competent medical evidence of record 
clearly shows that the veteran currently suffers from 
migraine headaches.  The March 2004 VA examining physician, 
for example, examined the veteran and noted an impression of 
migraine headaches.  The veteran's recent VA treatment 
records also contain numerous findings of migraine headaches.

Nonetheless, the veteran's current migraine headaches are not 
shown to be related to the veteran's service-connected 
syncopal episodes.  The March 2004 VA examining physician 
concluded that the veteran's migraine headaches were not 
likely to be associated with his vertigo or dizziness.  The 
physician supported his conclusion by explaining that 
migraine headaches usually did not have any etiology and the 
veteran had been having dizziness and vertigo for years 
before he began to experience migraine headaches in January 
2003.  The Board notes that there is no competent medical 
opinion linking the veteran's migraine headaches to his 
service-connected syncopal episodes of record.  Based on the 
foregoing, the Board finds that entitlement to service 
connection for migraine headaches on a secondary basis is not 
warranted.

The Board further notes that the veteran is not entitled to 
service connection for the veteran's migraine headaches on 
either a direct basis or on a presumptive basis as a chronic 
disease.  The service medical records are absent of any 
findings or treatment for a migraine disorder and post-
service treatment records do not show a diagnosis of migraine 
until 2003, approximately 27 years after separation from 
military service.  Additionally, no medical examiner has 
clearly related the veteran's current migraine to his 
military service or to the year following discharge.  
Although the VA treatment records reveal that the veteran 
reported a history of headaches for the past 30 years in 
March 2004, the Board notes that the March 2004 VA medical 
examiner's notations are essentially bare transcriptions of 
lay history and do not constitute competent medical evidence 
that the veteran's current migraine is related to service.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  While the veteran 
is considered competent to report the manifestations of his 
disability (i.e., headache), he is not competent to diagnose 
the disorder of migraine or offer a competent medical opinion 
regarding its etiology, as explained above.    

As the competent medical evidence does not show that the 
veteran's migraine headaches are related to his service-
connected syncopal episodes or manifested in service or to 
compensable degree in the year following separation from 
service, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim and service 
connection for migraine headaches is denied.


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches as 
secondary to service-connected syncopal episodes is denied.  


REMAND

The veteran contends that he contracted his current hepatitis 
C from an air injection gun used to perform immunizations 
during his active military service.  The veteran 
alternatively contends that his current hepatitis C was 
caused by a blood transfusion received during service or by 
sharing a razor with fellow soldiers in service.  The veteran 
further suggests that his hepatitis C is related to his 
treatment for cellulitis while stationed in Thailand during 
service.  

To establish service connection for hepatitis C, the evidence 
must show that the veteran's hepatitis C infection, risk 
factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the veteran's death.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, and shared toothbrushes or razor blades.  VBA letter 
211B (98-110) November 30, 1998.

In the present case, the veteran's service medical records 
show that the veteran received treatment for bacterial 
cellulitis in August 1975.  It is also possible that the 
veteran shared a razor with other soldiers and received 
immunization injections by air gun during service.  It is 
further noted that the veteran has reported that he began 
intravenous (IV) drug use after service, which is also a risk 
factor for hepatitis C.  Moreover, there is competent medical 
evidence showing a current diagnosis of chronic hepatitis C.  

In light of the foregoing, The Board finds that a remand for 
an examination and medical nexus opinion by an appropriate 
medical specialist is warranted.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following actions:

1. The AMC should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to his hepatitis C 
claim.  The notice should address the 
elements of effective date and degree of 
disability as well as request for the 
veteran to submit any evidence in his 
possession that pertains to his claim.  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.  The veteran should be afforded with a 
medical examination by an appropriate 
medical specialist to determine the 
identity and etiology of any liver disease 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  The 
examiner should state whether or not any 
liver disease found on examination is at 
least as likely as not (i.e., probability 
of 50 percent), related to service to 
include any symptomatology shown in 
service or claimed in-service risk 
factor(s).  [Please particularly note the 
veteran's service medical records, private 
medical records from 1995 to 2000, letters 
written by H.M.W. in November 2000 and 
March 2002, and the June 2006 statement 
written by the veteran.]  The examiner 
should provide a thorough rationale for 
his or her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.  After any additional notification or 
developed deemed necessary is 
accomplished, the veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


